Citation Nr: 1620987	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  05-07 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for bipolar disorder and posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial rating in excess of 30 percent prior to February 16, 2010, and a rating in excess of 50 percent thereafter, to include a total disability rating based on individual unemployability (TDIU), for anxiety, a nervous disorder, and depression ("psychiatric disability).  

5.  Entitlement to an initial rating in excess of 30 percent for a headache disability.  

6.  Entitlement to a TDIU due to all of the service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to June 1983.  

This appeal comes before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  When this case was before the Board in June 2015, the Board decided the claims for service connection for a low back disability and PTSD and bipolar disorder, increased rating for a psychiatric disability, and entitlement to a TDIU and remanded the claims for service connection for bilateral hearing loss disability and increased rating for a headache disability.  In June 2016, the Board vacated the June 2015 decision insofar as it denied the claims.   

The claims for service connection for low back disability and bilateral hearing loss disability and for a TDIU based on all of the service-connected disabilities are addressed in the REMAND that follows the below ORDER.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 




FINDINGS OF FACT

1.  The social and occupational impairment from the service-connected psychiatric disability has most nearly approximated reduced reliability and productivity throughout the period of the claim.

2.  The headache disability does not result in very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

3.  The Veteran has not met the criteria for a diagnosis of bipolar disorder or PTSD at any time during the period of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no higher, for a psychiatric disability have been met for the entire period of the claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.7, 4.16, 4.130, Diagnostic Code 9400 (2015).

2.  The criteria for an initial rating in excess of 30 percent for a headache disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2015).

3.  The criteria for service connection for PTSD or bipolar disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim for a higher initial rating for a headache disability, the record reflects that the Veteran was provided all required notice in letters sent in April 2004 and June 2006, prior to the decision assigning an initial disability rating for the headache disability.  

Regarding the claim for service connection for bipolar disorder and PTSD and the claim for an increased rating for a psychiatric disorder, the record reflects that the Veteran was provided all required notice in a letter sent in September 2007.  Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including documents in the possession of the Social Security Administration (SSA).  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of the service-connected disabilities, most recently in 2013 for the psychiatric disability and 2015 for the headache disability.  The records reveal all findings necessary to rate the disabilities.  The Board finds the examinations are adequate depictions of each disability when compared to the VA treatment records.  In this regard, the Board notes that there is no specific allegation of testing or evaluation that was not performed or incorrectly performed at an examination, and the evidence does not indicate that either disability has undergone a significant worsening since the most recent examination.  The Veteran was also provided an examination to determine whether the Veteran had PTSD or bipolar disorder, and the record includes probative opinions from the 2008 and 2013 VA examiners.  

Accordingly, the Board will address the merits of the appellant's appeal.

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

III.  Increased Ratings

A.  General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

B.  Factual Background and Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

Psychiatric Disability

The Veteran's psychiatric disability is evaluated under Diagnostic Code 9400, which provides a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  


The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

A July 2005 VA treatment record reveals the Veteran's history of "doing well."  The August 2005 Decision Review Officer (DRO) hearing transcript reveals the Veteran's history of "recurrent" psychiatric symptoms that did not affect him every day.  

A November 2005 VA examination record reveals the Veteran's history of month-long periods of depression once every two months.  He reported feeling overwhelmed and then going into sad black moods and crying a lot.  He explained that during a depressed episode, he has "very low" energy and low interest and sleeps up to 11 hours.  He added that he curtailed his sales calls when depressed and estimated that he earns half his usual income during these periods.  He reported that he feels worthless approximately three to four times per month and that at the "worst," he avoids his wife and children.  He indicated that when he is not depressed, he is anxious with feelings of dread and apprehension, mild paranoia about not fitting in at work, insomnia, and anxious dreams 25 days a month.  He reported that he was happily married and close to his sibling and one friend.  He estimated that he lost five to six days of productivity per month due to anxiety and depression.  The examiner noted that the Veteran expressed chronic job dissatisfaction and reluctance to seek a better fit job due to fear of experiencing failure and rejection. 

Examination revealed depressed mood and tearful affect.  The Veteran was neatly groomed and well oriented.  He was mildly paranoid.  There were no reported memory problem and fair short-term memory.  Attention and concentration were fair.  There was a history of panic attacks once per month.  The examiner found the Veteran's "anxiety, depression, fears of failure and rejection, and somatic complaints (of stress-related headaches and back tension) interfere markedly with ability to seek and maintaining satisfying employment and outside relationships."  The examiner diagnosed major depressive disorder, moderate to severe; generalized anxiety disorder; and avoidant and dependent personality traits and assigned a GAF score of 50.  

A December 2006 VA medical record reveals the Veteran's history of increased depression and frequent panic attacks.  

A January 2007 VA treatment record reveals the Veteran's history that he was "too anxious to function."  The record notes that the Veteran was tearful and presented as depressed and anxious.  The Veteran reported flashbacks and nightmares about harassment in the military.  He also reported childhood abuse.  He denied hallucinations but reported vivid dreams of abuse.  He denied symptoms of mania or hypomania now or ever.  Examination revealed that he was fully oriented.  He recalled 1/3 words at 10 minutes.  The examiner determined the Veteran met the criteria for PTSD from child abuse and military harassment.  The examiner diagnosed PTSD, rule out bipolar and assigned a GAF score of 45.  

A February 2007 VA treatment record reveals the Veteran's history of "real bad" memory and "slow" speech and thinking.  He explained that his memory and mood became bad when he was fired in November 2006.  He indicated that he could not take the stress of the job and could not complete tasks due to lack of concentration.  He also reported feelings of helplessness and hopelessness, social withdrawal, and difficulty getting along with others.  He reported that he did not drive or cook due to his lack of concentration.  Mood was reported as "stable," and he was noted to have good hygiene.  He denied thoughts of self-harm, homicidal or suicidal ideation, or hallucinations.  Speech was soft with regular rate and rhythm.  Judgment and insight were limited.  

In a February 2007 statement, the Veteran reported that he had panic attacks three to four times per week, impaired concentration, and impaired memory.  He reported that he was laid off due to decreased productivity. 

A March 2007 VA treatment record reveals the Veteran's history of constant fatigue, impaired concentration, lack of motivation, and social withdrawal.  He also reported hearing voices that he cannot understand for the previous one to two years.  He denied thoughts of self-harm.  The record notes that the Veteran was oriented and neatly dressed with good hygiene.  Speech was soft and monotone.  Judgment and insight were limited.  He denied suicidal or homicidal ideation or hallucination.  Mood was depressed with blunted affect.  

An April 2007 SSA record reports that the Veteran's psychiatric symptoms impaired his ability to function for a sustained basis in the workplace and resulted in moderate restriction of activities of daily living, difficulties in maintaining social functioning, and difficulties in maintaining concentration, persistence, or pace.  The examiner noted inappropriate dress and that the Veteran created a messy environment.  The examiner also noted that the Veteran demonstrated somewhat bizarre behavior but that rapport was easily established.  The examiner questioned the validity of the Veteran's responses.  The examiner noted that the Veteran gave contradictory histories, including that he was doing "fairly well" with family.  The examiner indicated that the Veteran denied suicidal ideation and had normal speech.  The examiner diagnosed rule out schizo affective versus malingering; generalized anxiety disorder; PTSD and assigned a GAF score of 40-50. 

A May 2007 VA treatment record reveals the Veteran's history that his mood was stable and depression was in check.  He reported "some" anxiety but no racing thoughts.  He reported that he sometimes thinks he hears voices but was unsure.  He also reported that "at times" he feels paranoid and thinks someone is following him but indicated that this did not result in panic.  He reported that his memory was still bad.  The record notes that the Veteran was oriented and neatly dressed with good hygiene.  Speech was soft and monotone.  Judgment and insight were limited.  Mood was stable with blunted affect.  The Veteran denied suicidal or homicidal ideation or hallucination.  He reported that his wife wanted him to return to work, but he did not think he could handle the stress of work.  A July 2007 VA treatment record reveals the Veteran's negative history as to feeling little interest or feeling depressed/down/hopeless over the previous two weeks.  A September 2007 VA treatment record reveals the Veteran's history that he was doing better.  He indicated that he was better able to control emotions.  Speech was normal, thought process was intact, insight and judgment were fair, grooming was good, and appearance was neat.  Mood was bland, and affect was congruent.  A December 2007 VA treatment record reveals the Veteran's history of occasional mood swings, lethargy, depressed mood, episodic anxiety, and disturbed sleep.  He reported that he was feeling well until a month earlier.  He denied self-harm, feelings of hopelessness/helplessness, paranoia, or overt mood swings/panic attacks and reported being in a supportive relationship.  

March and June 2008 VA treatment record reveals the Veteran's history of depressed mood, episodic anxiety, mood swings, and irritability.  He added that he had fewer crying spells and was feeling hopeful though he still had breakthrough symptoms.  He reported having a supportive family and denied paranoia or overt mood swings/panic attacks.  He reported memory impairment.  The record indicates that the Veteran was engaging during the assessment.  He was coherent/goal directed, anxious, depressed, tearful, and restricted.  There was no noted lability, psychosis, or suicidal or homicidal ideation, and insight was fair.

A December 2008 VA examination record reveals the Veteran's history of being depressed but not suicidal.  He reported that he had a great deal of worry, heard unintelligible voices, and had manic episodes three to four times a month.  He added that prior to medication, he had manic episodes two to three times per week.  He reported that the medication cut off his violent urges and aggressive thoughts.  He reported anger, paranoia, homicidal threats, poor memory, paranoia, and magical thinking.  He indicated that he was in the process of getting a divorce because he had physically grabbed his wife.  He indicated that when he was working, he missed five days per month due to his psychiatric disability.  He indicated that he was able to engage in normal range and variety of activities of daily living.  

The examiner noted that the Veteran presented as hypervigilant, easily startled, loose, and irrelevant.  He wore his sweater wrong side out and was over talkative.  It was the examiner's opinion that the Veteran was making a deliberate effort to look as mentally deficient as possible.  The examiner noted that the Veteran exhibited behaviors that the examiner had not been able to corroborate by reviewing the record.  In the examiner's opinion, malingering could be strongly considered.  The examiner noted that the Veteran was not able to give his precise age although he gave precise details of other matters and that the Veteran was overall articulate and verbal, neatly attired, and well oriented.  The Veteran had well-understood speech but "very poor" social skills and poor reasoning.  Verbal comprehension was marked by withholding of best effort in examination.  The examiner added that an accurate measure of the Veteran's ability to concentrate and remember was affected by lack of maximum effort. 

The examiner reported that the Veteran endorsed "virtually every" psychiatric symptom named by the examiner.  The examiner believed that the Veteran was over-endorsing symptoms of emotional distress.  The examiner explained that the Veteran's overall behaviors and reported symptoms were inconsistent with previous examinations and recent notes and that the Veteran was "likely to be very unmotivated" to engage in gainful occupational pursuits.  The examiner found it "difficult if not impossible" to say whether the Veteran was unemployable due to the psychiatric disability because of deliberate effort to appear "much worse."  The examiner added that if the Veteran's histories were accurate, the Veteran was "extremely psychotic," including paranoia and hallucinations, which was "totally inconsistent" with previous exam and recent notes.

The examiner determined the Veteran did not meet the PTSD criteria.  The examiner added that the Veteran had the "most exaggerated profile" out of the 8000 veterans the examiner had examined using the MMPI-II.  The examiner diagnosed major depressive disorder and assigned a GAF score of "no less than 50."  The examiner found the Veteran's maladjustment was more clearly driven by personality disorder and that the Veteran was "no worse than in 2005."    

An April 2009 VA treatment record indicates that the Veteran was still married.  He added that the relationship was not going well but also described his wife as supportive.  He reported that his family "pushes his buttons" until he becomes angry and indicated that he throws things due to anger when people do not listen to him.  He reported a bad memory and gave the impression as if trying to remember.  He reported that he has a "tiny bit of bipolarization."  He also reported paranoia and hearing voices.  He denied panic attacks.  The examiner noted that the Veteran was alert and oriented.  Thought process was circumstantial and goal-directed and not tangential or loose.  Mood was anxious.  There were no active hallucinations.  Insight and judgment were fair, and there was no lability or active suicidal or homicidal ideation.  The Veteran reported that he had "powers like God" and "powers over people."  May 2009 VA treatment records reveal the Veteran's history of improved mood and sleep.  He denied feelings of hopelessness or helplessness, thoughts of harm to self/others, paranoia, perceptual disturbances, overt mood swings, or panic attacks.  He was fully oriented and engaged.  Thought process was coherent and goal directed, and affect was bright.  There was no lability of mood, delusion of paranoia, suicidal or homicidal ideation, or hallucination.  Insight and judgment were fair.  August and September 2009 VA treatment records reveal the Veteran's negative history as to feelings of helplessness/hopelessness, thoughts of harm to self/others, hallucinations, and panic attack.  The record indicates that the Veteran was alert, engaged, groomed, and oriented with clear speech, appropriate affect, and fair insight and judgment.   

A February 2010 VA examination record reveals the Veteran's history of increased depression over the previous year.  He explained that he had difficulty getting along with others, including his family, and that he was paranoid as to how he was treated.  He described his spouse as emotionally and verbally abusive.  He reported anhedonia, worry, anxiety, insomnia, racing thoughts, inability to complete tasks, inability to focus, lack of motivation, and impaired concentration.  He also reported that he had daily rage and threats of aggressive behavior.  He described his mental health as going from "really badly severe to worse and back."  He denied remission of symptoms on average and explained that his symptoms were severe.  He reported that his employment frequently involved fighting, firings, attitude problems, inappropriate comments, anger, aggressions, and inability to get along with others.  He reported that he had an "awful" relationship with his wife.  He described himself as scared of social interactions. 

The examiner noted that the Veteran was dressed appropriately with good hygiene and eye contact.  The Veteran was fully oriented and cooperative but markedly distressed.  The examiner indicated that the Veteran's personality organization complicated his ability to relate to others, explaining that the Veteran had a marked tendency to portray himself as victim in much of interpersonal transactions.  Speech was normal, and the Veteran had effective communication.  Thought process was defensive and paranoid, but there was no delusion or hallucination.  Thought content was relevant and appropriate.  Mood was anxious and depressed, and affect was tearful.  Insight was poor.  The Veteran denied panic attacks and suicidal or homicidal ideation.  The examiner found the Veteran had a slight restriction of activities of daily living due to anxiety and depression and that testing suggested moderate depression.  The examiner diagnosed major depressive disorder, moderate to severe; generalized anxiety disorder; and personality disorder with paranoid and dependent personality features and assigned a GAF score of 50.  The examiner reported that the Veteran's maladjustment over the years was maintained by his characterological disorder and that there might be an over-exaggeration or over-reporting of symptoms.  The examiner noted that the Veteran denied feelings of helplessness, hopelessness, paranoia, perceptual disturbances, mood swings, and panic attacks during his recent treatment but endorsed significant amount of these symptoms during the compensation examination.  The examiner found there was no particular worsening of the Veteran's symptoms since the previous exam.  The examiner added that the Veteran was clearly depressed and anxious.  The examiner reported that the Veteran's chronic feeling of subjective unhappiness had progressed since childhood and shaped his personality organization resulting in poor personal and family relationships.  The examiner added that the Veteran's ability to function in an occupational environment was not completely compromised and that the generalized anxiety disorder and major depressive disorder resulted in reduced reliability and productivity and slight restriction of activities of daily living.  The examiner determined the Veteran's inability to relate to others was more likely due to personality disorder.  

March and May 2010 VA treatment records reveal the Veteran's histories of feeling "ok" and a "little" depressed.  He reported that he was getting a divorce to get peace from his wife.  He denied feeling helpless/hopeless, panic attacks, paranoia, or thoughts of harm to himself or others.  The examiner noted the Veteran provided conflicting histories in that he reported feeling depressed but also reported "most days" were good.  Speech was normal, and the Veteran was oriented.  An August 2010 VA treatment record reveals the Veteran's history of worse moods and increased anger and irritability since he stopped taking Lithium.  He reported feeling shy and weak.  A September 2010 VA treatment record reveals the Veteran's history of doing "ok."  He reported some bad days because he was angry at his wife for talking with another man.  He indicated that he was "standing up" for himself.  He endorsed an improvement in his depression and anxiety and denied suicidal or homicidal ideation, hallucination, or paranoia.  An October 2010 VA treatment record reveals the Veteran's history of "very situational" depression.  The record notes that testing was indicative of mild depression.  The Veteran reported that his wife had been emotionally abusive and emotionally unfaithful and that he became angry and emotional when he tried to discuss their relationship.  He denied hallucinations or suicidal or homicidal ideation.  A December 2010 VA treatment record reveals the Veteran's history of having a relationship with a best friend and a son.  He reported that he was thinking about divorce because his wife treated him poorly.  He reported improvement in his depression and ability to think and plan.  He denied suicidal or homicidal ideation.

A February 2011 VA treatment record reveals the Veteran's history of having friends.  An April 2011 VA treatment record reveals the Veteran's history that his mood was flat "about half the time" and that he was angry and bitter at times.  Examination revealed normal speech, intact insight and judgment, and full orientation.  The Veteran had no delusions of paranoia, hallucination, or homicidal or suicidal ideation.  Subsequent records dated in June, October, and November 2011 reveal the same findings.  The June 2011 VA treatment record reveals the Veteran's negative history as to feelings of depression, anxiety, or hopelessness in the previous month.  The Veteran also denied thoughts of harm and a history of aggressive behavior.  The October 2011 VA treatment record reveals the Veteran's history of "more good days than bad."  He explained that he did not like to fight or argue but was standing up for himself more.  He reported being mildly anxious and depressed in November 2011.  A December 2011 VA treatment record reveals the Veteran's history that he had changed his former non-confrontational style thanks to therapy.  

A January 2012 VA treatment record reveals the Veteran's history of doing "fairly well."  A March 2012 VA treatment record indicates that the Veteran appeared quite anxious.  He was concerned about whether his thoughts and responses were "okay" and presented as tearful, depressed, and distraught regarding his marriage.  He reported feeling insecure due to his wife.  He denied manic symptoms.  He reported that he lost his job due to bipolar symptoms.  He denied homicidal ideation or history of violence.  

A November 2013 VA examination record indicates that the Veteran had good grooming and hygiene, normal thought process, normal communication, unremarkable thought content, and no inappropriate behavior.  There was mild psychomotor retardation and affect was flat.  The examiner assigned a GAF score of 41-50 but indicated that the psychiatric disability resulted in reduced reliability and productivity.  The record indicates that the Veteran had a generally good relationship with his children and had two close friends he talked to weekly.  He reported lack of motivation, social withdrawal, loss of energy, depressed mood for most of the day, hypersomnia, anhedonia, and anger with self when unable to successfully complete tasks.  He reported that he avoids social activities that involve people because he does not know if people will push his triggers or think he is worthless.  The examiner explained that this was not indicative of paranoia but was a product of depression.  He also reported racing thoughts, irritability, excessive worry, difficulty concentrating, difficulty controlling thoughts, and feelings of worthlessness.  He reported that he did not drive because of road rage.  

The Veteran was assessed for bipolar disorder and PTSD but the examiner found the Veteran did not meet the criteria.  The examiner explained that the Veteran did not endorse intrusive memories, flashbacks, nightmares about military, or avoidance criteria and had not in the previous two examinations.  The examiner added that the Veteran denied all symptoms of mania/hypomania and did not meet criteria for bipolar.  The examiner added that the Veteran's spouse had previously noted that the previously prescribed Lithium made the Veteran like a zombie, which was possibly, because the Veteran did not have bipolar disorder.  The examiner found the Veteran had memory loss and symptoms of inattention and difficulty concentrating due to the depression.  

The Veteran's spouse reported that she has to walk on eggshells to avoid hurting his feelings.  She denied that he was irritable or had anger outbursts to physical violence.  She explained that he withdraws to resolve his irritability.  She reported that the Veteran has difficulty focusing and attending to tasks and that he gets worked up about being in public, explaining that the Veteran's anxiety increases and he becomes fidgety.  She stated that the Veteran interprets unintentional looks from others as a form of judgment.

The examiner reported that the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships.  The examiner determined that the Veteran's lack of motivation was not synonymous with inability or incapacity to function occupationally and that the Veteran was likely capable of completing simple tasks that require minimal social interaction, such as painting, working from home doing data entry, or serving as an assistant for landscaping company.  The examiner indicated that the Veteran had some dependent personality features which may contribute to exacerbation of depressive symptoms and subsequent apathy regarding ability to work due to secondary gain.  The examiner noted that the Veteran was not giving a true depiction of his symptoms and that he might be underreporting his symptoms during treatment.  

A January 2014 VA treatment record reveals the Veteran's history of doing better.  A May 2014 VA treatment record reveals the Veteran's history of increased anxiety.  He indicated that he was trying to stand up for himself.  He denied suicidal or homicidal ideation.  The record notes that the Veteran had good grooming, and orientation and no delusion or paranoia.

Upon consideration of the evidence, the Board finds a 50 percent rating is warranted for the entire period of the claim based on the evidence of reduced reliability and productivity due to flattened affect and disturbances of motivation and mood associated with episodic depression and anxiety.  A rating in excess of 50 percent is not warranted at any time, however.  

In reaching this determination, the Board has considered the Veteran's various statements, which the Board finds are of diminished credibility due to conflicting and sometimes contradictory histories.  In particular, the Board finds the Veteran's histories of physical and verbal aggression and behavior related thereto are not credible as they are inconsistent with the other evidence, both historical and during the period of the claim.  In this regard, the Board notes that longitudinal review of the medical records suggests that the Veteran has dependent personality traits for which he has utilized behavioral therapy to "stand up for himself."  The Board finds the reported aggressive behavior is mutually incompatible with the dependent personality traits, as described in the records, and the behavior reported by the Veteran's spouse, and the Board finds the evidence of a non-aggressive personality is more probative.  The Board further finds the Veteran's reports of hallucinations and persistent panic attacks are not credible because they are inconsistent with the record.  Notably, the medical record reveals almost consistently negative history of panic attacks and hallucinations and no histories that the panic attacks and/or hallucinations are episodic with periods of remission.  The determination that the Veteran is not a credible historian is consistent with the findings of various medical examiners that the Veteran is not a totally accurate historian, either through over-reporting or, as contended by the 2015 examiner, underreporting certain depressive symptoms.  

The Board acknowledges that the record includes the assignment of GAF scores from 40-50, which are indicative of at best serious symptoms or serious impairment in functioning.  The record also includes VA examiners' determinations that the service-connected depressive disorder was "moderate to severe" and resulted in reduced reliability and productivity and that the Veteran's social maladjustment was related to his personality disorder, and several examiners who provided low GAF scores raised the question of malingering or over-reporting of symptoms.  In any event, GAF scores and examiners' assessment of the severity of the condition must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  38 C.F.R. § 4.126(a).  This is, in part, because the scores and assessments are generally based on the veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

The Board finds the Veteran's psychiatric disability has not been manifested by occupational and social impairment more nearly approximating deficiencies in most areas to warrant a 70 percent rating at any point during the period on appeal.  Although there is evidence of impairment of mood and social functioning, the record indicates that at least some of that impairment is due to a nonservice-connected personality disorder, and the Veteran's speech, thought process, orientation, grooming, and ability to function independently are predominantly normal.  The Veteran has maintained "close" friendships and relationships with at least one family member.  There is no evidence that the Veteran has posed a risk to others or himself or that he has ever lost contact with reality.  After review of the record, the Board finds the Veteran consistently demonstrates adequate orientation, thinking, communication, and ability to perform activities of daily living on a daily basis.  Although the Veteran is not working, the record documents that the Veteran was laid off due to reduced reliability and productivity as compared to coworkers.  In this regard, the Board finds the employer's provided reason for the layoff is more probative than the Veteran's various reasons for his unemployment, particularly given the concern over his credibility.  
 
The Board finds the overall effect of the psychiatric disability most nearly approximates the reduced reliability and productivity contemplated by the 50 percent rating granted herein; the evidence does not suggest that the psychiatric disability results in deficiencies in most areas.  

The Veteran's attorney has alleged that he is unemployable due to the service-connected psychiatric disability.  Therefore, the issue of entitlement to a TDIU based on the service-connected psychiatric disability is a component of the claim for an increased rating.  In order to meet the minimum schedular criteria for a TDIU based on the psychiatric disability, the psychiatric disability must be assigned a rating of 60 percent or higher.  The Veteran's psychiatric disability has only been rated as 50 percent disabling.  

If the Veteran were unemployable due to the service-connected psychiatric disability, the appropriate course of action would be to refer the claim to the Director of the Compensation Service for extra-schedular consideration.  The Board has determined that referral of the Veteran's claim for extra-schedular consideration is not warranted because the probative medical evidence demonstrates that he is not unemployable due to the service-connected psychiatric disability.  As discussed above, the Veteran has over reported some of his symptoms and some of his impairment is due to the non service-connected personality disorder.  No professional has ever opined that he is unemployable due to the service-connected psychiatric disability.  Therefore, there is no reason to refer the claim for extra-schedular consideration.  

Headache Disability

The Veteran's service-connected headache disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraine headaches.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months. 

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

An April 2004 VA treatment record reveals the Veteran's history of migraine headaches two to three times a week.  

The August 2005 DRO hearing transcript reveals the Veteran's history that he takes pain medication for headaches approximately three times per week.  He reported that the headaches were not incapacitating, did not prevent him from leaving the bed and did not require medical treatment.  He added that the headaches affected his ability to work "at times," because he had to cancel the rest of his work for the day and take it easy on the couch.  A November 2005 VA examination record reveals the Veteran's history of headaches every other day that turn into migraine headaches under stress.  

A January 2007 VA treatment record reveals the Veteran's history of headaches once a day.  

A September 2010 VA treatment record indicates that the Veteran had daily cervicogenic headache which he estimated as 9/10 in severity.  An October 2010 VA treatment record reveals the Veteran's history of daily headaches with neck pain.  There was no reported history of migraine headaches.  

A May 2011 VA examination record reveals the Veteran's history of headaches six days a week, with three moderate headaches and three severe headaches.  The Veteran reported that the headaches lasted a maximum of 12 hours and a minimum of "half a day."  He reported occasional dizziness, blurred vision, and decreased hearing with the headaches.  He reported that he is sensitive to light with all headaches and occasionally sensitive to sound.  He also reported occasional nausea and vomiting with severe headaches.  The Veteran reported that the headaches were the same frequency but more intense, explaining that he had had three incapacitating episodes in one week for at least 3-12 hours at a time.  He reported that the headaches were worse with cleaning the house or any activity.  

An October 2011 VA treatment record reveals the Veteran's history of migraine pain that was relieved by medication and rest.  The Veteran indicated that the headaches affected physical activity and walking.  December 2011 and April 2012 VA treatment records reveal negative histories as to headaches.

A February 2015 VA examination record reveals the Veteran's history of worsening headaches for the previous 18 months.  He reported having headaches six days a week.  He also reported constant head pain, nausea, vomiting, sensitivity to light and sound, and changes in vision.  The record indicates that he had characteristic prostrating attacks once every month and that the headaches were not productive of severe economic inadaptability.  The examiner explained that the reported discomfort was in areas that were not physiological for headaches.  
 
The Board finds a rating in excess of 30 percent is not warranted for the headache disability because the probative evidence fails to show that the headaches more nearly approximate the severe, very frequent, completely prostrating and prolonged attacks producing severe economic inadaptability required for the higher rating.  Although the Veteran has competently reported near-daily headaches, the probative evidence does not suggest that the Veteran has "completely prostrating" and "prolonged" headaches on a very frequent basis.  In this regard, the Board notes that the 2015 VA examiner determined that the Veteran's headache disability only resulted in characteristic headaches once a month and were not productive of severe economic inadaptability.  The Board finds the examiner's determination is highly probative as it is based on examination and supported by a rationale, namely that the episodic pain reported by the Veteran was not associated with the headache disability.  This determination is consistent with the medical record which indicates that the Veteran's cervical spine results in referred pain and cervicogenic headaches.  The Board further finds the VA examiner's determination is more probative than the Veteran's histories because it is based on a longitudinal review of the Veteran's histories concerning the headaches and their origin/location and because, as detailed above, the Board finds the Veteran has limited credibility regarding his symptomatic histories.  In this regard, the Board notes that although the medical record does not include credibility findings regarding the headache disability, the Board finds the Veteran overall credibility is limited based on the evidence of non-credible histories regarding the psychiatric disability.  

The Board acknowledges that the November 2005 VA examiner determined the Veteran had marked interference with his ability to seek and maintain effective satisfying employment due in part to his "stress-related headaches."  The examiner based this opinion on multiple disabilities, including the psychiatric disability, back disability, and "fears of failure and rejection," however, and did not provide any opinion or rationale on the impact of the headache disability alone.  In the absence of such a rationale or opinion, and the absence of corroborative evidence of severe or marked occupational impairment from the headache disability, the Board finds the 2005 VA examiner's statement is not probative evidence that the headache disability is productive of severe economic inadaptability.  

In sum, the Board finds the Veteran's headache disability has more nearly approximated the impairment contemplated by the current rating.  Thus, a higher schedular rating is not warranted.  

Extra-schedular Consideration

The Board has considered whether the claims should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, as explained above, the manifestations of the psychiatric disability and their impact on social and occupational functioning and the frequency and severity of the headache disability, and its effect on occupational functioning, are contemplated by the schedular criteria.  Therefore, referral of these claims for extra-schedular consideration is not warranted.  

IV.  Service Connection

A.  Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Effective July 13, 2010, the criteria for verifying in-service stressors were amended.  The amendment states that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

B.  Analysis 

The Veteran contends that he has PTSD and bipolar disorder due to service.  He is currently service connected for anxiety, a nervous disorder, and depression.  According to his Form DD-214, Certificate of Release or Discharge from Active Duty, he was a law enforcement specialist in service and was not awarded any medals indicative of combat. 

The medical record includes conflicting findings as to whether the Veteran has PTSD or bipolar disorders:  medical professionals have diagnosed both but VA examiners have consistently failed to diagnose PTSD or bipolar disorder, determining that the Veteran does not meet the criteria for either disability.  

After reviewing the record, the Board finds the determinations that the Veteran does not meet the criteria for PTSD or bipolar disorder are more probative than the determinations that he does meet the criteria.  The VA examiners based their determinations that the Veteran has not had PTSD or bipolar disorder on evaluation and review of the historic record whereas the diagnoses are based on the Veteran's reported symptoms and findings at the time of evaluation.  The records that document the diagnoses document symptoms not previously reported (and even denied), such as (current or historic) episodes of mania and nightmares of in-service stressors.  As detailed above, the Board finds the Veteran's credibility regarding his psychiatric symptoms is significantly limited.  In light of the Veteran's limited credibility, the Board finds the VA examiners' review of all histories and findings render their determinations more probative.  As such, the Board finds that PTSD and bipolar disorder are not currently present and have not been present at any time during the period of the claim.  Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

The Board having determined that the Veteran's psychiatric disability warrants a rating of 50 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

An initial rating in excess of 30 percent for a headache disability is denied.

Service connection for PTSD and bipolar disorder is denied.  


REMAND

Regarding the claim of entitlement to service connection for bilateral hearing loss disability, another medical opinion concerning whether the hearing loss disability is related to service is required.  Although the record includes medical opinions, there is no opinion as to whether the Veteran's bilateral hearing loss disability was caused or aggravated by the in-service ear infections.  Such an opinion is needed.

Another opinion is also needed for the low back disability claim.  Specifically, the Board finds another opinion is needed to determine whether a current low back disability is related to service, notably the reported injury of the back from heavy lifting and the trauma associated with an in-service car accident.  Although the record includes opinions that the current disabilities are not related to service, the Board finds the record would benefit from an additional opinion specifically addressing these histories.  

The TDIU claim is intertwined with the issues remanded herein.  Thus, the Board will defer its decision on the TDIU claim until the hearing loss and low back disability claims are resolved.

In light of these circumstances, this case is remanded to the RO for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, afford the Veteran a VA examination by an otolaryngologist.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the otolaryngologist.  

The otolaryngologist should state an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss disability is etiologically related to his in-service ear infections.  The rationale for all opinions expressed must be provided.  If the otolaryngologist is unable to provide any required opinion, he or she should explain why.  If the otolaryngologist cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the otolaryngologist should identify the additional information that is needed.  

3.  In addition, all pertinent evidence of record should be made available to and reviewed by a physician with sufficient expertise to provide an opinion concerning the etiology of the Veteran's low back disability.  

The physician should be requested to state an opinion with respect to each low back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must be provided, with discussion of the Veteran's histories of low back pain and strain during service, including after heavy lifting, and a November 1981 motor vehicle accident.  For the purposes of the opinion(s), the examiner should assume the Veteran had intermittent low back during and after service. 

If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues of service connection for bilateral hearing loss disability and a low back disability, and entitlement to a TDIU based on all of the Veteran's service-connected disabilities.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


